DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled at 1:30 p.m. on July 22, 2010, to consider Plaintiff's appeal. On July 6, 2010, the court sent notice of the scheduled case management conference to Plaintiff's representative, Steven G. Shirey (Shirey), at 27603 N.E. 10th Avenue, Ridgefield, WA 98642, which is the address provided to the court with its Complaint. The notice was not returned as undeliverable.
On July 22, 2010, the court sent Shirey a letter which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if Plaintiff did not provide a written explanation by August 5, 2010, for its failure to appear, the court would dismiss the appeal. As of this date, Plaintiff has not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this _____ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Dan Robinsonon August 12, 2010. The court filed and entered the Decisionon August 12, 2010.